Judgment, Supreme Court, Bronx County (Joseph Cohen, J.), rendered May 26, 1995, convicting defendant, upon his guilty plea, of assault in the second degree, and sentencing him to a term of 2⅓ to 7 years, unanimously affirmed.
Because defendant never moved to withdraw his plea or to vacate the judgment, his claim that his plea was involuntary is unpreserved for appellate review. Even if we were to construe defendant’s statements at the time of sentence to be an application to withdraw his plea, we would conclude that such application was properly denied, because the plea was entered knowingly and voluntarily.
Defendant’s claims of coercion and ineffective assistance of *356counsel are without merit (see, People v Ford, 86 NY2d 397, 404; People v Beach, 225 AD2d 364, lv denied 88 NY2d 933).
The court properly imposed an enhanced sentence because defendant violated the plea conditions. In the absence of any challenge by defendant, the court had no obligation to inquire into the validity of defendant’s new arrest (People v Coleman, 211 AD2d 562, lv denied 85 NY2d 937). In any event, defendant had, at the time of sentence, already been indicted in respect to his new arrest. Concur—Sullivan, J. P., Milonas, Rosenberger and Tom, JJ.